[gmzl0xavjr5j000001.jpg]

 

Exhibit 10.1



May 18, 2020

 

Sylmar Biomedical Park LLC
c/o Sylmar Biomedical Park, LLC

25134 Rye Canyon Loop #300

Valencia, California 91355
Attention Darcey Oldhafer, Manager

 

Re:

Standard Multi-Tenant Office Lease - Net dated April 15, 2014 (the "Original
Building 3 Lease") by and between Sylmar Biomedical Park, LLC, a Delaware
limited liability company, as successor-in-interest to Mann Biomedical Park,
LLC, a Delaware limited liability company, as lessor ("Landlord"), and Second
Sight Medical Products, Inc., a California corporation, as lessee ("Tenant"), as
amended by that certain First Amendment to Standard Multi-Tenant Office Lease –
Net dated September 4, 2018 (collectively with the Original Building 3 Lease,
the "Building 3 Lease"), for certain premises (the "Original Premises") located
at 12744 San Fernando Road, Suite 400 and Room B, Sylmar, CA  91342, and Short
Form Lease (NNN) dated February 24, 2015 (the "Storage Lease") by and between
Landlord, as landlord, and Tenant, as tenant, for certain premises (the "Storage
Premises") located at "Building 3, Unit 800" located on the south side of that
certain industrial building whose address is 12744 San Fernando Road, Sylmar,
California  91342 (the Building 3 Lease and the Storage Lease being
collectively, the "Lease"); the Original Premises, together with the Storage
Premises, are collectively referred to herein as the "Premises".

Dear Landlord:

Tenant and Landlord, sometimes hereinafter referred to collectively as
the  “Parties” or individually as a “Party,” have held discussions regarding
early termination of the Lease and have agreed as follows:

Early Termination.  Subject to the terms and conditions of this Letter
Agreement, the expiration date of the Lease is hereby accelerated to occur on
the date (the “Accelerated Expiration Date”) that is the earlier of (a) June 18,
2020, or (b) the date that Tenant vacates and surrenders the Premises to
Landlord in accordance with paragraph 3 below, such that the terms of the Lease
(i.e., both leases referenced above) shall expire on the Accelerated Expiration
Date with the same force and effect as if the terms were, by the provisions of
the Lease, fixed to expire on the Accelerated Expiration Date.  Without limiting
the foregoing, as a condition to the occurrence of the Accelerated Expiration
Date (for Landlord's benefit), Tenant hereby agrees to comply with the
following:

 

1.

Concurrently with Tenant's execution of this Letter Agreement, Tenant hereby
brings the Lease current by paying Landlord rent due of $210,730.98, which
amount includes all accrued and owing common area charges (the “Owed Rent”).



 

 

 



--------------------------------------------------------------------------------



[gmzl0xavjr5j000001.jpg]

 

 



 

 

2.

Concurrently with Tenant's execution of this Letter Agreement, Tenant shall
remit to Landlord $150,000.00 (the “Early Termination Amount”).  Tenant agrees
that the Early Termination Amount is not in the nature of a penalty and is a
reasonable estimate of the damages which Landlord shall sustain as a result of
the acceleration of the expiration date of the Lease pursuant to this Letter
Agreement.  Further, Tenant agrees that the Early Termination Amount is
reasonable and adequate consideration for the acceleration of the expiration
date of the Lease pursuant to this Letter Agreement.

 

3.

Tenant shall utilize reasonable commercial efforts to vacate the Premises by May
31, 2020 but in any event no later than June 18, 2020.  Tenant agrees to vacate
and surrender the Premises to Landlord in accordance with the terms and
conditions of the Lease, including without limitation, Section 7.4 of the
Original Building 3 Lease and Section 7.3 of the Storage Lease.  Without
limiting any of Landlord's rights and remedies set forth in the Lease, as
amended by this Letter Agreement, or at law or in equity, if Tenant holds over
in any portion of the Premises after the Accelerated Expiration Date or
otherwise fails to vacate and surrender the Premises to Landlord on or before
the Accelerated Expiration Date in accordance with the Lease, as amended by this
Letter Agreement, the provisions of Section 26 of the Original Building 3 Lease
and Section 13.27 of the Storage Lease shall apply.

 

4.

Landlord acknowledges that the Owed Rent and the Early Termination Amount
constitute all amounts owing to Landlord under the Lease as of the date of this
Letter Agreement.

 

5.

Tenant shall comply with all obligations under the Lease, as amended by this
Letter Agreement, through and including the Accelerated Expiration Date;
provided, however, that so long as Tenant complies with the foregoing and the
Accelerated Expiration Date occurs on or before June 18, 2020, Tenant shall not
be obligated to pay base rent or common area charges for any portion of June
2020.


Mutual Release.  As of the Accelerated Expiration Date, Landlord on the one
hand, and Tenant, on the other hand, themselves and for their past, present and
future members, managers, shareholders, directors, officers, employees,
representatives, heirs, successors, predecessors, affiliates and assigns
(collectively, the “Releasing Parties”), do hereby release and forever discharge
the other parties and the other parties’ respective members, managers,
shareholders, directors, officers, employees, representatives, heirs,
successors, predecessors, affiliates and assigns (collectively, the “Released
Parties”) from any and all causes of action, actions,  judgments, liens,
indebtedness, damages, costs, expenses, losses, claims, complaints, charges,
liabilities, and demands or obligations of whatsoever kind or character, whether
known or unknown, disclosed or undisclosed, anticipated or unanticipated,
whether based upon any statute, law or regulation, or based in tort, contract or
any other theory of legal or equitable recovery (collectively, "Claims"), which
any Releasing Party may have against any of the Released Parties at any time.

Waiver of California Civil Code Section 1542.  The Parties acknowledge that they
are aware that they may hereafter discover facts in addition to or different
from those now known or believed to be true but it is their intention to, and as
of the Accelerated Expiration Date, hereby do, fully, finally and forever settle
and release any and all Claims related to the Lease, without regard to the
subsequent discovery or

--------------------------------------------------------------------------------



[gmzl0xavjr5j000001.jpg]

 

 



 

existence of such different or additional facts.  As of the Accelerated
Expiration Date, the Parties waive any and all rights and benefits afforded by
California Civil Code section 1542, which provides as follows:

 

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS THAT THE CREDITOR OR RELEASING PARTY
DOES NOT KNOW OR SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING
THE RELEASE AND THAT, IF KNOWN BY HIM OR HER, WOULD HAVE MATERIALLY AFFECTED HIS
OR HER SETTLEMENT WITH THE DEBTOR OR RELEASED PARTY.

 

The Parties understand and acknowledge the significance of this waiver of
California Civil Code section 1542 and/or of any other applicable law relating
to limitations on releases. The Parties have been advised by their attorneys
regarding the meaning of California Civil Code Section 1542 and of the
implications of waiving its benefits.  The waiver of California Civil Code
Section 1542 is an essential term of this Letter Agreement.

 

This Letter Agreement and all Claims arising hereunder or relating hereto shall
be governed by, and construed in accordance with, the laws of the State of
California, without giving effect to any conflict of law principles that would
result in the application of the laws of any other jurisdiction.  

 

Notwithstanding anything in this Letter Agreement to the contrary, Landlord's
release shall not apply to (a) Tenant's default under this Letter Agreement or
any breach of Tenant's representations and warranties under this Letter
Agreement, (b) any Claims related to Tenant's obligations with respect to
Hazardous Substances under the Lease, or (c) any Claims for which Tenant
maintained insurance (or was obligated to maintain insurance under the Lease)
based on events occurring prior to the Accelerated Expiration Date.

 

Entire Agreement; Severability

 

This Letter Agreement represents the entire agreement among the Parties with
respect to the subject matter hereof and supersedes and renders null and void
any and all prior agreements or contracts, whether oral or written, that exist
or existed among the Parties with respect to the subject matter hereof.  All
remedies under this Letter Agreement are cumulative and are not exclusive of any
other remedies.

 

Whenever possible, each provision of this Letter Agreement shall be interpreted
in such manner as to be effective and valid under applicable law.  If any term
or other provision of this Letter Agreement is invalid, illegal or incapable of
being enforced by any rule of law or public policy, such term or provision shall
be ineffective only to the extent of such invalidity, illegality or prohibition
and all other terms and provisions of this Letter Agreement shall nevertheless
remain in full force and effect so long as the economic or legal substance of
the transactions contemplated hereby is not affected in any manner materially
adverse to any Party.  Upon a determination that any term or other provision is
invalid, illegal or incapable of being enforced, the Parties shall negotiate in
good faith to modify this Letter Agreement so as to affect their original intent
as closely as possible in an acceptable manner to the end that the transactions
contemplated hereby are fulfilled to the maximum extent possible.

 

--------------------------------------------------------------------------------



[gmzl0xavjr5j000001.jpg]

 

 



 

Counterparts; Effectiveness

 

This Letter Agreement may be executed in two or more counterparts, each of which
will be deemed an original but all of which together will constitute one and the
same instrument.  The exchange of copies of this Letter Agreement and of
executed signature pages by facsimile transmission or by electronic mail in
“portable document format” (“.pdf”) or by a combination of such means, will
constitute effective execution and delivery of this Letter Agreement as to the
Parties and may be used in lieu of an original Letter Agreement for all
purposes.  Signatures of the parties transmitted by facsimile or by .pdf shall
be deemed to be their original signatures for all purposes.

 

Attorneys’ Fees and Costs.  If any legal action, litigation, arbitration,
mediation, or other proceeding arises under this Letter Agreement or by reason
of any asserted breach of it, the prevailing party in any action or proceeding
to enforce or interpret any provision of this Letter Agreement shall be entitled
to recover all costs, fees, and litigation expenses, including reasonable
attorneys’ fees, copying costs, and travel expenses, incurred in enforcing or
attempting to enforce this Letter Agreement, including costs and fees incurred
prior to the commencement of legal action.

 

No Prior Transfers.  The Parties expressly warrant to each other that they have
not previously assigned or transferred any of their respective rights to any
claims of any nature related to the matters being resolved herein and that they
are lawfully entitled to make this settlement and receive the satisfaction
described herein.  Further, Tenant represents and warrants to Landlord that, as
of the date of this Letter Agreement:  (a) Tenant is the owner of all of the
Tenant’s interest in the Lease; (b) Tenant is not a party to any disposition,
assignment, sublease, or conveyance of the Lease or Tenant’s interest therein;
and (c) to Tenant’s knowledge no other person or entity has an interest in the
Lease, collateral or otherwise.

 

Tenant's Representations.  Tenant represents and warrants to Landlord that, as
of the date of this Letter Agreement:  (a) Tenant is financially solvent and is
not insolvent (as that term is defined under Section 101(32) of the United
States Bankruptcy Code) and is not rendered insolvent by Tenant's entry into and
performance under this Letter Agreement; (b) Tenant believes that the economic
and other terms of this Letter Agreement are fair and reasonable under the
circumstances; and (c) Tenant's entry into this Letter Agreement and performance
hereunder represents a contemporaneous exchange of new value between Tenant and
Landlord, such that the value received by Tenant under this Letter Agreement is
reasonably equivalent to the value received by Landlord
hereunder.  Notwithstanding anything in this Letter Agreement to the contrary,
the terms and conditions of this Letter Agreement (including, without
limitation, Landlord’s release) shall be effective so long as no action,
litigation, or other proceeding (collectively, "Action") is filed or brought
against Landlord seeking the avoidance or return under preferential transfer,
fraudulent transfer, avoidable transfer, or any other ground of any payments or
transfers made to Landlord under or in connection with this Letter Agreement or
obligations incurred by Tenant under this Letter Agreement, including, but not
limited to, the termination of the Lease or any portion thereof, or the payment
of the Early Termination Amount.  In the event any party (including, but not
limited to, a trustee or creditor of Tenant) commences an Action and obtains a
money judgment against Landlord in an amount greater than $25,000 which remains
unvacated, unbonded or unstayed for a period of forty-five (45) days, (i)
Landlord may treat the Lease as though there were an uncured breach by Tenant as
of the Accelerated Expiration Date, and Landlord reserves all Claims resulting
from such uncured breach (including, without limitation, all rent due for the
remainder of the term of the Lease

--------------------------------------------------------------------------------



[gmzl0xavjr5j000001.jpg]

 

 



 

without regard to the Accelerated Expiration Date), and (ii) Landlord's release
shall become null and void and Landlord shall be entitled to assert against
Tenant all of Landlord’s rights and remedies as set forth in the Lease or at law
or in equity, and in such event it is expressly understood and agreed by the
parties hereto that this Letter Agreement shall not be construed as a
substitution of an agreement for an obligation, nor as a novation or the
substitution of a contract for an obligation, but instead as a mere mechanism
employed by the parties hereto to permit a procedure whereby Landlord and Tenant
are afforded the benefits set forth herein.  The provisions of this paragraph
shall survive the Accelerated Expiration Date or any other termination of the
Lease.

Please acknowledge your agreement with the foregoing by signing and returning a
signed copy of this Letter Agreement to Tenant.

Sincerely,

SECOND SIGHT MEDICAL PRODUCTS, INC.,AGREED AND ACCEPTED:

a California corporation

SYLMAR BIOMEDICAL PARK, LLC,
a Delaware limited liability company

By:  /s/ Matthew J. PffefferBy: SoCal Biomedical Parks, LLC
Matthew J. PfefferIts Sole Member

Acting Chief Executive Officer

By: /s/Darcey Oldhafer

Name:  Darcey Oldhafer

Title:  Manager